EXHIBIT 10.42

 

On March 4, 2003, the Board of Directors of Verity, Inc. approved a new
employment arrangement with Anthony J. Bettencourt in connection with his
appointment as President and Chief Executive Officer of Verity. This new
arrangement included:

 

1.    the grant of a stock option to purchase 300,000 shares of Verity’s common
stock at an exercise price equal to the fair market value of such stock on the
date of grant, which grant shall vest over two years in 24 equal monthly
installments until fully vested or employment is terminated, whichever occurs
first, the vesting of which shall accelerate in full upon termination without
cause following a change of control, and shall have a term of eight years and a
post-termination exercise period of twelve months; and

 

2.    the annual rate of compensation of $500,000 with an annual incentive bonus
of $175,000, subject to the achievement of milestones and/or other criteria.

 

On August 6, 2003, the Compensation Committee of Verity also approved the form
of employment agreement to be used with Mr. Bettencourt which, in addition to
the above and other standard provisions, also included severance benefits of 12
months base salary continuation and full payment of the annual incentive bonus
in the event of termination without cause or resignation for good reason.